El Juez Presidente Señor Del Tobo,
emitió la opinión del tribunal.
Se trata de un caso de divorcio. El demandante apelado solicita la desestimación del recurso interpuesto por la de-*403mandada por no haberse notificado al Fiscal del Distrito ni al de esta Corte Suprema, y por ser frívolo.
 No consta de los antos la notificación pero ella en verdad no es necesaria para que el recurso se considere debidamente interpuesto y esta corte adquiera jurisdicción, ya que el fiscal no es una parte adversa en dicha clase de pleitos.
Nada dispone la ley sobre notificación del escrito de ape-lación en tales casos al Ministerio Público. Es el reglamento de esta corte en su artículo 4 el que prescribe que “el Tribunal pedirá .especialmente que se haga, por el Fiscal, un examen cuidadoso de los autos en causas de divorcio; y pre-sente un informe escrito en maquinilla relacionando los he-chos principales y expresando los principios legales que dichas causas envuelvan, así como su recomendación en cuanto a la resolución que deba dictar el Tribunal, y su opinión res-pecto al efecto que tal resolución pueda tener sobre la moral pública, en vista de todas las circunstancias que consten en los autos.”
A nuestro juicio opera en sentido contrario a las inmedia-tas pretensiones de la parte apelada el principio que invoca —interés público — -para pedir la desestimación por no haberse notificado al Fiscal, sobre todo después de haber examinado ligeramente la prueba a los efectos de considerar el otro mo-tivo — frivolidad—alegado. Y opinamos así porque tanto el principio como la regla de esta corte que en él se inspira, pa-recen indicar si no la necesidad por lo menos la conveniencia de que antes de resolver en definitiva sobre .la desestimación se pida al fiscal que haga el cuidadoso estudio que le enco-mienda la regia y proporcione al tribunal el beneficio de su examen.
En tal virtud, debe declararse sin lugar la moción en cuanto a su primer fundamento y para resolver sobre el segundo debe señalarse una nueva vista para el lunes 20 de mayo, 1935, pa-sando los autos al Fiscal para dictamen que deberá emitir por escrito con cinco días de antelación al señalado para la vista.
El Juez Asociado Sr. Aldrey no intervino.